PER CURIAM.
This order may be sustained on the ground that the application for the examination of the defendant Whittaker is premature, as it appears that the plaintiff has information enough *636on which to frame a complaint. But we think it clear that, after issue joined, the plaintiff will have the right to examine that defendant as to the whole transaction through which she acquired the judgment in controversy.
The order should be affirmed, without costs, and without prejudice to an examination of the respondent Whittaker after issue joined.